DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,303,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,581,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 10, 12, 15 – 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US Publication 2017/0164377).
Regarding claims 1, Ho teaches a receiver for a digital transmission system, comprising: a processing unit configured to receive a modulated digital data signal and generate at least one data frame therefrom, the at least one data frame including: (i.e. fig. 28b shows a receiver for mmWave system comprising a processor, memory and transceiver for executing programmed instructions; see paragraphs 90, 91)
 	(a) a series of data blocks; (i.e. fig. 14 shows a series of data symbols) (b) a primary data prefix for the series of data blocks; (i.e. fig. 14 shows a cyclic prefix for the first OFDM symbol in the series) and (c) first and second secondary data prefixes disposed between adjacent data blocks within the series of data blocks, (i.e. fig. 14 shows a plurality of secondary prefixes between adjacent symbols of the series following the first)
 	wherein each of the first and second secondary data prefixes has a shorter duration length than the primary data prefix. (i.e. fig. 14 shows the first cyclic prefix length for the first OFDM symbol could be longer than the remaining secondary prefixes of the series; see paragraph 57)
Regarding claims 2, Ho teaches the receiver of claim 1, further comprising a modem in operable communication with the processing unit, wherein the modem is configured to transmit the at least one data frame onto a digital communication medium in operable communication with the modem. (i.e. fig. 28b shows a terminal comprising a processor and transceiver for wireless digital communications (OFDM(A), a terminal must comprise a modulator/demodulator for communications, which vary by protocol utilized, this is a generic embodiment)
Regarding claims 3, Ho teaches the receiver of claim 2, further comprising a media access control (MAC) layer. (i.e. this is a generic embodiment; all network communication comprise a MAC/LLC layer in a particular protocol stack)
Regarding claims 4, Ho teaches the receiver of claim 2, wherein the digital communication medium includes wireless transport media. (i.e. fig. 28b shows a terminal capable of receiving wireless communications over a network)
Regarding claims 8, Ho teaches a receiver for a digital transmission network, comprising:
 	a processor in operable communication with a memory, wherein the processor is configured to receive a digital data transmission from the digital
transmission network and output at least one digital data frame having a
frame architecture including: (i.e. fig. 28b shows a receiver for mmWave system comprising a processor, memory and transceiver for executing programmed instructions; see paragraphs 90, 91)
 	a series of data blocks; (i.e. fig. 14 shows a series of data symbols) a primary data prefix preceding the series of data blocks in time; (i.e. fig. 14 shows a cyclic prefix for the first OFDM symbol in the series) and first and second secondary data prefixes respectively disposed between adjacent pairs of data blocks within the series of data blocks following the primary data prefix. (i.e. fig. 14 shows a plurality of secondary prefixes between adjacent symbols of the series following the first)
Regarding claims 9, Ho teaches the receiver of claim 8, wherein the at least one digital data frame is an orthogonal frequency-division multiple access (OFDMA) frame including a plurality of OFDMA symbols. (i.e. fig. 14 shows the multiple OFDM symbols comprise a sub-frame, wherein each symbol is preceded by a CP; see paragraph 57)
Regarding claims 10, Ho teaches the receiver of claim 9, wherein each data block of the series of data blocks includes at least one OFDMA symbol. (i.e. fig. 14 shows the multiple OFDM symbols comprise a sub-frame, wherein each symbol is preceded by a CP; see paragraph 57)
Regarding claims 12, Ho teaches The receiver of claim 9, wherein a length of the primary data prefix is longer than a length of each of the first and second secondary data prefixes. (i.e. fig. 14 shows the first cyclic prefix length for the first OFDM symbol could be longer than the remaining secondary prefixes of the series; see paragraph 57)
Regarding claims 15, Ho teaches The receiver of claim 14, wherein the at least one digital data frame is configured such that a continuous wave tone immediately precedes the primary data prefix. (i.e. a continuous wave tone prior to data transmission  can refer to a sync signal notifying the receiving device of an incoming transmission, this is inherent to network communications and a generic embodiment)
Regarding claims 16, Ho teaches a digital transmission receiver, comprising:
 	a processor configured to receive digital data and generate at least one data frame therefrom for an output modulated digital signal; and
 	a memory in operable communication with the processor, the memory being configured to store therein computer-executable instructions, which, when
executed by the processor, cause the processor to structure the at least one
data frame into a frame architecture, comprising: (i.e. fig. 28b shows a receiver for mmWave system comprising a processor, memory and transceiver for executing programmed instructions; see paragraphs 90, 91)
 	a series of data blocks; (i.e. fig. 14 shows a series of data symbols) a primary data prefix preceding the series of data blocks in time; (i.e. fig. 14 shows a cyclic prefix for the first OFDM symbol in the series) and first and second secondary data prefixes respectively disposed between adjacent pairs of data blocks within the series of data blocks, (i.e. fig. 14 shows a plurality of secondary prefixes between adjacent symbols of the series following the first)
 	wherein a length of each of the first and second secondary data prefixes is shorter than a length of the primary data prefix. (i.e. fig. 14 shows the first cyclic prefix length for the first OFDM symbol could be longer than the remaining secondary prefixes of the series; see paragraph 57)
Regarding claims 17, Ho teaches the receivers of claim 16, wherein the at least one digital data frame is an orthogonal frequency-division multiple access (OFDMA) frame including a plurality of OFDMA symbols. (i.e. fig. 14 shows the multiple OFDM symbols comprise a sub-frame, wherein each symbol is preceded by a CP; see paragraph 57)
Regarding claims 20, Ho teaches The receiver of claim 16, wherein the at least one digital data frame is configured such that a continuous wave tone immediately precedes the primary data prefix. (i.e. a continuous wave tone prior to data transmission  can refer to a sync signal notifying the receiving device of an incoming transmission, this is inherent to network communications and a generic embodiment)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 6, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Publication 2017/0164377) in view of Currivan et al. (US Publication 2014/0294052).
Regarding claim 5, Ho discloses all the recited limitations of claim 2 as described previously from which claim 5 depends. Ho does not teach wherein the digital communication medium includes wired transport media. However, Currivan teaches wherein the digital communication medium includes wired transport media. (i.e. fig. 3 of Currivan shows an optical fiber network supporting OFDM communications, in particular DOCSIS; see paragraphs 35 36: See also fig. 4 showing the transceiver of the secondary art comprising a demodulator (MODEM) and a cyclic prefix removal module for removing the CPs added to each symbol for digital communications over the network) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the implementation in the optical fiber network of Currivan into Ho. Both Ho and Currivan teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve versatility into multiple network types and protocols that utilize OFDM.
Regarding claim 6, Ho discloses all the recited limitations of claim 5 as described previously from which claim 6 depends. Ho does not teach wherein the wired transport media includes at least one optical fiber. However, Currivan teaches wherein the wired transport media includes at least one optical fiber. (i.e. fig. 3 of Currivan shows an optical fiber network supporting OFDM communications, in particular DOCSIS; see paragraphs 35 36: See also fig. 4 showing the transceiver of the secondary art comprising a demodulator (MODEM) and a cyclic prefix removal module for removing the CPs added to each symbol for digital communications over the network) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the implementation in the optical fiber network of Currivan into Ho. Both Ho and Currivan teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve versatility into multiple network types and protocols that utilize OFDM.
Regarding claim 11, Ho discloses all the recited limitations of claim 9 as described previously from which claim 11 depends. Ho does not teach wherein the OFDMA frame corresponds to a data over cable service interface specification (DOCSIS) format. However, Currivan teaches wherein the OFDMA frame corresponds to a data over cable service interface specification (DOCSIS) format.  (i.e. fig. 3 of Currivan shows an optical fiber network supporting OFDM communications, in particular DOCSIS; see paragraphs 35 36: See also fig. 4 showing the transceiver of the secondary art comprising a demodulator (MODEM) and a cyclic prefix removal module for removing the CPs added to each symbol for digital communications over the network) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the implementation in the optical fiber network of Currivan into Ho. Both Ho and Currivan teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve versatility into multiple network types and protocols that utilize OFDM.
Regarding claim 18, Ho discloses all the recited limitations of claim 17 as described previously from which claim 18 depends. Ho does not teach wherein the OFDMA frame corresponds to a data over cable service interface specification (DOCSIS) format. However, Currivan teaches wherein the OFDMA frame corresponds to a data over cable service interface specification (DOCSIS) format.  (i.e. fig. 3 of Currivan shows an optical fiber network supporting OFDM communications, in particular DOCSIS; see paragraphs 35 36: See also fig. 4 showing the transceiver of the secondary art comprising a demodulator (MODEM) and a cyclic prefix removal module for removing the CPs added to each symbol for digital communications over the network) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the implementation in the optical fiber network of Currivan into Ho. Both Ho and Currivan teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve versatility into multiple network types and protocols that utilize OFDM.

Claim(s) 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Publication 2017/0164377) in view of Yoo et al. (US Publication 2017/0244586).
Regarding claim 13, Ho discloses all the recited limitations of claim 9 as described previously from which claim 13 depends. Ho does not teach wherein a length of the primary data prefix is substantially twice a length of at least one of the first and second secondary data prefixes. However, Yoo wherein a length of the primary data prefix is substantially twice a length of at least one of the first and second secondary data prefixes.  (i.e. Yoo teaches a dynamic cyclic prefix (CP) lengths in an OFDM system; see paragraphs 33 – 35: See also fig. 5 of Yoo showing an initial CP length may be twice than that of the following CPs in following symbols; see paragraphs ) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the dynamic CP lengths of Yoo into Ho. Both Ho and Yoo teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve communication efficiency by reducing overhead.
Regarding claim 14, Ho discloses all the recited limitations of claim 9 as described previously from which claim 14 depends. Ho does not teach wherein a length of the primary data prefix is substantially the same as a length of each of the first and second secondary data prefixes. However, Yoo wherein a length of the primary data prefix is substantially the same as a length of each of the first and second secondary data prefixes.  (i.e. Yoo teaches a dynamic cyclic prefix (CP) lengths in an OFDM system; see paragraphs 33 – 35: See also Yoo disclosing static CPs length which is a prior technology standard; see paragraphs 33- 34) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the dynamic CP lengths of Yoo into Ho. Both Ho and Yoo teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve communication efficiency by reducing overhead.
Regarding claim 19, Ho discloses all the recited limitations of claim 17 as described previously from which claim 19 depends. Ho does not teach wherein a length of the primary data prefix is substantially twice a length of at least one of the first and second secondary data prefixes. However, Yoo wherein a length of the primary data prefix is substantially twice a length of at least one of the first and second secondary data prefixes.  (i.e. Yoo teaches a dynamic cyclic prefix (CP) lengths in an OFDM system; see paragraphs 33 – 35: See also fig. 5 of Yoo showing an initial CP length may be twice than that of the following CPs in following symbols; see paragraphs ) 
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the dynamic CP lengths of Yoo into Ho. Both Ho and Yoo teach digital OFDM network communication utilizing cyclic prefixes before each symbol to align communications. 
A person with ordinary skill in the art would have been motivated to make the modification to Ho to improve communication efficiency by reducing overhead.
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 1, 2022Primary Examiner, Art Unit 2471